United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                              July 2, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                       _____________________                     Clerk

                            No. 02-20332
                       _____________________

JOHN H. BAKER, III; BRANARD BROCHSTEIN; MARK COLLINS; DANIELS
& COLLINS PROFESSIONAL CORP.; ALLEN B. DANIELS; BEN B. FLOYD;
FLOYD, ISGUR, RIOS & WAHRLICH PROFESSIONAL CORP.; HOUSTON BAR
ASSOCIATION; LAWRENCE J. FOSSI; DANIEL E. O’CONNELL, Chapter
13 Trustee; HUGH M. RAY, III; RICHARD SCHMIDT, Honorable;
RICHARD SIMMONS; STATE BAR OF TEXAS

                     Plaintiffs - Appellees

     v.

CLAUDE HUGH LLOYD; ET AL.

                     Defendants

CLAUDE HUGH LLOYD; CASSONDRA JEAN LLOYD

                    Defendants - Appellants
_________________________________________________________________

                       _____________________

                            No. 02-20404
                       _____________________

In The Matter Of:   CASSONDRA LLOYD; CLAUDE HUGH LLOYD

                     Debtors

---------------------------

CASSONDRA LLOYD, doing business as Big Oaks
Materials, also known as Yahweh Kingdom People; CLAUDE HUGH
LLOYD, doing business as Big Oaks Materials, also known as
Yahweh Kingdom People

                     Appellants

     v.

RICHARD SIMMONS, U. S. Trustee; RICHARD SCHMIDT, Judge U. S.
Bankruptcy Court for the Southern District of Texas Houston
Victoria Division; DANIEL E. O’CONNELL, Chapter 13 Trustee;
BEN B. FLOYD; HUGH RAY; THOMAS J. PEARSON; ALLEN B. DANIELS;
MARK B. COLLINS; MARJORIE PAYNE BRITT; EDMUND L. COGBURN; JOHN
H. BAKER, III; LAURANCE FOSSI; BRANARD H. BROCHESTEIN; STEWART
TITLE COMPANY OF CALIFORNIA INC.; LAWYERS TITLE CO.; HOUSTON
BAR ASSOCIATION; SUPREME COURT

                    Appellees
_________________________________________________________________

                       _____________________

                            No. 02-20531
                       _____________________

In The Matter Of:   CLAUDE HUGH LLOYD; CASSONDRA DOUGLAS LLOYD

                     Debtors

---------------------------

CLAUDE HUGH LLOYD; CASSONDRA DOUGLAS LLOYD

                    Appellants
_________________________________________________________________

                       _____________________

                            No. 02-20573
                       _____________________

In The Matter Of:   THOMAS J. PEARSON; CAROLYN PEARSON

                     Debtors

---------------------------

CLAUDE HUGH LLOYD, JR.; CASSONDRA LLOYD

                     Appellants

                      ---------------------
          Appeals from the United States District Court
           for the Southern District of Texas, Houston
                      ---------------------




                                  2
Before JOLLY, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      The    Appellees      in    these      consolidated        appeals    filed    an

“Application for District Court to Enforce Multiple Injunctions

Against Vexatious Litigants” on the district court’s miscellaneous

docket. The district court issued a show cause order and conducted

a hearing on the Application.               The district court found that the

Appellants,      Claude    Hugh   Lloyd,        Jr.   and   Cassondra      Lloyd,   had

violated     a      bankruptcy       court’s       order       imposing     pre-filing

restrictions against them; that they had conspired with Barbara

Youngs Settle, who is also the subject of pre-filing restrictions

imposed against her by this court and the United States District

Court for the Southern District of Texas, to engage in conduct

violative of other orders; and that the proceedings were “totally

and wholly       frivolous.”       The      district     court    entered    an   order

dismissing all pending cases in the bankruptcy and district courts

of   the    Southern      District     of       Texas,   and     imposed    pre-filing

restrictions requiring the Lloyds to obtain the court’s permission

before filing any new letters or pleadings in those courts.

      In    these    consolidated      appeals,       the   Lloyds    challenge     the

district court’s order, as well as the dismissal of three other

proceedings pursuant to the district court’s order.                       In their pro


      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                            3
se brief, much of which is incomprehensible and incoherent, the

Lloyds argue that:        (1) the Application filed on the district

court’s miscellaneous docket was invalid because it did not satisfy

the standards of Federal Rules of Civil Procedure 7, 12(b)(6), and

56(e); (2) the district court did not have jurisdiction to enter

the   order   in   the   miscellaneous      action,    because    the   original

contempt order against the Lloyds was issued by a different court;

(3) the show cause hearing in the miscellaneous action was improper

because the parties were not placed under oath prior to their

testimony; (4) the district court was biased and prejudiced against

them because of his previous experience with Settle; (5) the

district court erred by excluding evidence; (6) the pre-filing

restrictions imposed against them by the district court violate the

First and Fifth Amendments and deny them substantive and procedural

due process; and (7) their pending cases in the Southern District

of Texas should not have been dismissed.

      The district court’s findings that the Lloyds had engaged in

vexatious     conduct,     and   had       knowingly    violated    pre-filing

restrictions imposed against them, are not clearly erroneous.                The

district court also correctly observed that the proceedings filed

by the Lloyds were “totally and wholly frivolous.”               Therefore, the

district court did not abuse its discretion by dismissing the

pending proceedings filed by the Lloyds in the Southern District of

Texas and by imposing reasonable pre-filing restrictions to prevent



                                       4
them from further abusing the judicial process.    The other pending

proceedings filed by the Lloyds were properly dismissed pursuant to

the district court’s order in the miscellaneous action.

     The Lloyds’ appeals are DISMISSED as frivolous and entirely

without merit.   See 5TH CIR. R. 42.2.

                                                  D I S M I S S E D.




                                  5